Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in Figures 1-14 in the reply filed on 11/22/2021 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/555737.  Claims 1-20 are currently pending in this application.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LECLAIR (6,250,878).

Regarding Claim 18, LECLAIR teaches A slider (40) for a drive pulley (12) of a continuously variable transmission (CVT), comprising: a body having a: an inward side; an outward side; a back plate contacting surface for contacting a back plate surface (32) of a back plate of the drive pulley (12), the back plate contacting surface extending from the inward side toward the outward side; a flat engagement zone surface for contacting 

Regarding Claim 19, LECLAIR teaches wherein the slider (40) defines a cavity in the body thereof, and the slider comprises a weight removably received in the cavity.

Regarding Claim 20, LECLAIR teaches wherein the slider (40) defines an aperture therein, the aperture communicating with the cavity and being sized to receive a tool therein for pushing the weight out of the cavity (Figs. 3-5).

Allowable Subject Matter
Claims 1-17 are allowed.
The prior art does not teach or suggest a flat engagement zone and a curved driving zone; a slider when the slider moves between the first and second positions: the back plate contacting surface of the slider slides along the back plate surface of the back plate, and the engagement zone surface of the slider slides along the first surface portion of the movable sheave surface of the movable sheave; the slider being movable radially in response to rotation of the pulley shaft between a first position, a second position and a third position, the second position being radially outward from the first position, the third position being radially outward from the second position, movement of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654